
	

113 S1304 IS: Buy Smarter and Save Act of 2013
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1304
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To promote strategic sourcing principles within the
		  Federal Government. 
	
	
		1.Short titleThis Act may be cited as the
			 Buy Smarter and Save Act of
			 2013.
		2.Goals for strategic
			 sourcing of Federally procured goods and services
			(a)Requirement To
			 establish goals for purchases and savings using strategic
			 sourcingThe President shall establish—
				(1)an annual
			 Government-wide goal to procure goods and services using strategic sourcing, in
			 accordance with this section; and
				(2)an annual
			 Government-wide goal for savings resulting from the use of strategic sourcing,
			 in accordance with this section.
				(b)Amount of
			 procurement goal
				(1)In
			 generalThe goal for procurement of goods and services
			 established under subsection (a) shall be—
					(A)in each of fiscal
			 years 2014 and 2015, at least $100,000,000,000; and
					(B)in each of fiscal
			 years 2016, 2017, and 2018, at least $75,000,000,000.
					(c)Amount of
			 savings goalThe goal for savings resulting from the use of
			 strategic sourcing established under subsection (a) shall be—
				(1)in each of fiscal
			 years 2014 and 2015, at least $10,000,000,000; and
				(2)in each of fiscal
			 years 2016, 2017, and 2018, at least $7,500,000,000.
				3.Implementation of
			 strategic sourcing goals by Office of Management and Budget
			(a)Guidance by
			 Office of Management and BudgetThe Director of the Office of
			 Management and Budget shall issue guidance to executive agencies for
			 implementing the goals established under section 2. The Director, in
			 consultation with the heads of executive agencies, may set specific goals for
			 procurement and savings that are customized to individual executive
			 agencies.
			(b)Matters
			 coveredIn the guidance issued under subsection (a), the Director
			 shall include, at a minimum, the following:
				(1)Criteria for the
			 goods and services to be procured using strategic sourcing, consistent with the
			 considerations described in subsection (c).
				(2)A
			 description of the specific data required to be submitted by executive agencies
			 to the Director regarding implementation of the goals.
				(3)Guidance on
			 calculating and verifying savings generated from strategic sourcing.
				(4)Standards to
			 measure progress towards meeting savings goals.
				(5)Procedures to hold
			 agencies accountable and ensure that agencies are achieving their strategic
			 sourcing goals.
				(6)Procedures to ensure that an agency is not
			 making purchases that significantly exceed the requirements of the
			 agency.
				(7)A
			 list of existing Government-wide strategic sourcing vehicles.
				(c)ConsiderationsIn
			 developing the guidance issued under this section, the Director shall take into
			 consideration the application of strategic sourcing in a manner that—
				(1)maintains a strong
			 industrial and manufacturing base in the United States;
				(2)is consistent with
			 international trade agreements;
				(3)accounts for the
			 benefits as well as the costs of procuring goods and services;
				(4)emphasizes the procurement of goods and
			 services that are procured repetitively, procured Government-wide and in large
			 amounts, and are non-technical and commercial in nature;
				(5)allows for easy
			 conduct of a spend analysis under section 4(b); and
				(6)reflects the requirements of the Small
			 Business Act, including the provisions addressing contract bundling, contract
			 consolidation, and the need to achieve the statutory small business prime
			 contracting and subcontracting goals in section 15 of that Act (15 U.S.C.
			 644).
				(d)Relationship to
			 Federal Strategic Sourcing InitiativeIn issuing guidance under this section, the
			 Director shall take into account and be consistent with the Federal Strategic
			 Sourcing Initiative managed by the Office of Federal Procurement Policy.
			(e)ReportNot
			 later than 180 days after the end of a fiscal year for which a goal is
			 established under section 2, the Director shall submit to Congress a report on
			 the implementation of this Act. The report shall include, at a minimum—
				(1)the dollar amount
			 of spending for goods and for services that was strategically sourced during
			 the year covered by the report;
				(2)the extent of
			 savings on purchases of goods and services realized by executive agencies
			 during that year; and
				(3)such findings and
			 recommendations as the Director considers appropriate.
				4.Strategic
			 sourcing duties of covered departments
			(a)In
			 generalThe Secretary of a
			 covered department shall take the following actions to support strategic
			 sourcing efforts in the department:
				(1)Establishment of
			 department-wide goals and savings targets for strategic sourcing efforts in
			 support of the goals established under section 2.
				(2)Establishment of a
			 strategic sourcing accountability official within the department.
				(3)Issuance of a
			 policy that outlines the role, authority, and responsibilities of the strategic
			 sourcing accountability official and department practices for strategic
			 sourcing.
				(4)Identification of
			 department-specific strategic sourcing contracts already in use and
			 establishment of utilization goals for current and future strategic sourcing
			 efforts.
				(5)Development of
			 standards to track and assess compliance with the goals established under
			 section 2, consistent with the guidance and considerations under section
			 3.
				(b)Spend analysis
			 requirementNot later than
			 six months after the date of the enactment of this Act, and in accordance with
			 the guidance and considerations under section 3, the Secretary of a covered
			 department shall conduct a spend analysis of procurements by the department
			 during fiscal year 2012 to identify, assess, and quantify goods and services
			 suitable for strategic sourcing. Based on the analysis, the Secretary shall
			 select, for implementation in fiscal year 2014, at least one good or service to
			 strategically source from among the top 20 procurement spending categories for
			 commercial goods and services that are identified in the analysis as suitable
			 for strategic sourcing.
			5.Study and report
			 by Comptroller General
			(a)Study on
			 contract utilization feesThe
			 Comptroller General of the United States shall conduct a study to assess the
			 effect of contract utilization fees on the use of multiple agency contracts,
			 including strategic sourcing vehicles using multiple award schedules, and shall
			 submit a report on the results of the study to Congress not later than one year
			 after the date of the enactment of this Act.
			(b)Study on
			 establishing contract vehiclesThe Comptroller General shall
			 conduct a study to examine the cost of establishing each of the current Federal
			 strategic sourcing initiative contract vehicles, and shall submit a report on
			 the results of the study to Congress not later than one year after the date of
			 the enactment of this Act.
			(c)Annual report on
			 implementation of Act
				(1)AssessmentsEach
			 year, the Comptroller General shall assess—
					(A)the performance of
			 executive agencies in implementing the strategic sourcing goals required by
			 this Act; and
					(B)the amounts saved
			 through the use of strategic sourcing, including a comparison of the costs of
			 establishing and maintaining strategic sourcing contract vehicles.
					(2)ReportThe
			 Comptroller General shall submit a report on the results of the assessment to
			 Congress not later than one year after the date of the enactment of this Act
			 and annually thereafter while the goals are in effect.
				6.DefinitionsIn this Act:
			(1)Executive
			 agencyThe term
			 executive agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
			(2)Covered
			 departmentThe term covered department means the
			 Department of Defense, the Department of Homeland Security, the Department of
			 Energy, the Department of Veterans Affairs, the National Aeronautics and Space
			 Administration, the Department of Health and Human Services, the General
			 Services Administration, and the Small Business Administration.
			(3)Strategic
			 sourcingThe term
			 strategic sourcing means a structured and collaborative process of
			 critically analyzing an organization’s spending patterns to better leverage its
			 purchasing power, reduce costs, and improve overall value and
			 performance.
			
